DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-6 and 10-20 (11-13 are withdrawn) are pending and presented for examination.

Response to Arguments
Applicant’s remarks dated 18 February 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 14 and 20 under 35 U.S.C. 102(a)(1) over Seo is WITHDRAWN over the instant traversal.
The traversal is that “Seo does not teach or suggest the direct conversion of a bulk material . . . to 2D nanosheets by heating the bulk material . . . Instead, Seo teaches 1) heating the bulk tungsten oxide nanorods . . . ‘to remove impurities such as water’ and them[sic] to 250 C, and then 2) reacting the tungsten oxide nanorods with H2S . . . to form WS2 nanosheets therefrom” (Remarks at 11). This is persuasive as the claim requires “non-coordinating organic solvent . . . to effect the conversion of the bulk material into a plurality of two-dimensional (2D) nanosheets”, the toluene is not used in the direct conversion, instead hexadecylamine is, toluene is used after the formation thereof in a purification step.

The rejection of claims 1-3 and 10 under 35 U.S.C. 102(a)(1) over Najafi is WITHDRAWN over the instant traversal. As is the rejection of claims 4-6 under 35 U.S.C. 103 over the same.
2 crystals in isopropanol for 8 hours to form MoS2 flakes . . . lateral dimensions of about 420 nm, far greater than the 1-100 laterla dimensions of the instantly claims[sic] 2D nanosheet . . . flakes, not bulk . . . are then refluxed under air for 24 hour at 140 C t o convert the MoS2 flakes to MoS2 QDs” (Remarks at 7). This is persuasive as the direct conversion as claimed from bulk to 2D nanosheet is not performed, instead exfoliation from a bulk structure to an intermediate that is converted is necessary to form the nanosheets.

The rejection of claims 1, 2, 5 and 10 under 35 U.S.C. 102(a)(1) over Stengl is WITHDRAWN over the instant traversal. As is the dependent rejection of claims 4-6 under 35 U.S.C. 103 over the same.
The traversal is that “Stengl does not teach the direct conversion of a bulk material to 2D nanosheets by heating the bulk material in an organic solvent for a period of time. Instead, Stengl teaches exposing natural tungstenite to high intensive ultrasound in ethylene glycol (EG) for 20 minutes under pressure (6 bar) to form exfoliated WS2 . . . the exfoliated WS exhibits lateral diameters of about 800 x 900 nm . . . The exfoliated WS2, not the bulk natural tungstenite, is then refluxed . . . to convert the exfoliated WS2 to WS2 QDs” (Remarks at 8). This is persuasive as applicants are correct that Stengl does not teach the direct conversion of bulk to nanosheets and nor is it suggested to omit the exfoliation.

The rejection of claims 1-3, 5 and 10 under 35 U.S.C. 102(a)(1) over Nguyen is WITHDRAWN over the instant traversal. As is the dependent rejection of claims 4-6 under 35 U.S.C. 103 over the same.
The traversal is that Nguyen “does not teach or suggest the direct conversion of a bulk material to 2D nanosheets . . . by heating the bulk material in an organic solvent for a period of time. Instead, Nguyen teaches exfoliation fo bulk MoS2 and WS2 powders in N-vinylpyrrolidone (NVP) by 2 and WS2 nanosheets” (Remarks at 9). Again, this is persuasive for reasons set forth in the response against Stengl.

The rejection of claims 1-6 and 14-19 under 35 U.S.C. 102(a)(1) over Ahmad is WITHDRAWN over the instant traversal. As is the dependent rejection of claims 4-6 under 35 U.S.C. 103 over the same.
The traversal is that “Ahmad teaches conversion of bulk material to 2D MoS2 nanosheets using a two-step liquid phase exfoliation (LPE) process consisting of 1) dispersing bulk MoS2 powder in oleylamine (OLA) or dodecanethiol (DDT) at 60 C for 4 hours, followed by 2) sonication in dichlorobenzene (DCB) for 6 hours” (Remarks at 10). This is persuasive the secondary sonication step is what results in the conversion, not the heating and there is no disclosure regarding the lateral size before sonication.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Synthesis of Colloidal 2D/3D MoS2 Nanostructures by Pulsed Laser Ablation in an Organic Liquid Environment” to Oztas et al. (hereinafter, “Oztas at __”).
Regarding claims 1-3, Oztas discloses a method of preparing 2D nanosheets (Oztas at 30121 L col) comprising:
Heating (via laser exposure) a bulk material (bulk MoS2) in an organic solvent (methanol) to effect the conversion of the bulk material into a plurality of 2D nanosheets having a thickness of one to prima facie case of obviousness exists (See MPEP 2144.05).
With respect to claims 4-6, while Oztas discloses usage of MoS2 and does not expressly state usage of MoSe2, WS2, and WSe2, these are known TMDCs, and one of ordinary skill in the art would find it obvious to perform them given a finite number of transition metal dichalcogneides in existence which does not impart patentability (See KSR v. Teleflex 550 U.S. 398 (2007)).

Allowable Subject Matter
Claims 14-20 are allowed.
As to claim 14, none of the cited prior art either alone or in combination discloses a method for the production of 2D nanosheets having a lateral dimension of 1-100 nm via heating a bulk material in an organic non-coordinating solvent to directly convert the bulk material into the 2D nanosheets having a thickness of 1-10 monolayers. “Long-Term Stable 2H-MoS2 Dispersion: Critical Role of Solvent for Simultaneous Phase Restoration and Surface Functionalization of Liquid-Exfoliated MoS2” to Sim discloses intercalation of bulk molybdenum disulfide for butyl-lithium and exfoliation of the intercalated product at 180 C to produce lithium doped nanosheets having lateral dimensions of ~500 nm which is larger than that instantly claimed. “Efficient exfoliation of bulk mos2 to nanosheets” to Wang et al. (which is considered to be the closest piece of prior art), discloses exfoliation of bulk MoS2 to MoS2 nanosheets via ethanol/water solution which is heated at 60 C. However, the lateral dimension of the obtained nanosheets is 200-3000 nm which is much larger than that value instantly claimed. “Cost-effective liquid-phase exfoliation of molybdenum disulfide by prefreezing and thermal-shock” to Taran et al., discloses a MoS2 obtained via thermal shock exfoliation of a bulk TMDC in an organic solvent, however the lateral dimension is 1 micron which is above that range instantly claimed. Lastly, KR101754529B1 discloses production of a MoSe2x-MoS2(1-x) nanosheet via bulk powders of selenium, 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 10, none of the cited prior art either alone or in combination discloses or reasonably suggests reflux conditions for production of nanosheets having a lateral dimension of 1-100 nm via exposure of a bulk version of the nanosheet and an organic solvent mixture.

Conclusion
Claims 1-6 are rejected, claim 10 objected to, and claims 14-20 are allowd.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796